Citation Nr: 0705578	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  05-38 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, wherein the RO denied the veteran's claim of 
service connection for hearing loss and his petition to 
reopen a previously denied claim of service connection for a 
back condition.

In October 2005, the RO granted the veteran's request to 
reopen his claim of service connection for a back condition 
by a statement of the case (SOC); the claim was then denied 
on the merits.  The Board points out, however, that 
regardless of what the RO has done, the Board must address 
the question of whether new and material evidence has been 
received to reopen the claim because the issue goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  In 
other words, the Board is required to first consider whether 
new and material evidence is presented before the merits of a 
claim can be considered.  See Jackson v. Principi, 265 F.3d 
1366 (Fed. Cir. 2001).  Hence, the Board has characterized 
this claim on appeal as reflected on the title page.

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran does not have hearing loss that is 
attributable to his active military service.

2.  By a February 1946 rating decision, the RO denied a claim 
of service connection for a back condition.  Although 
notified of the denial that same month, the veteran did not 
appeal the decision.

3.  Evidence received since the RO's February 1946 decision 
relates to an unestablished fact necessary to substantiate 
the claim and it raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The veteran does not have hearing loss that is the result 
of disease or injury incurred in or aggravated during active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.385 (2006).

2.  A February 1946 rating decision, which denied the 
veteran's claim of service connection for a back condition, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).

3.  New and material evidence sufficient to reopen the 
previously denied claim of service connection for a back 
condition has been received.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Hearing Loss

A. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).

The Board finds that all notification and development action 
needed to render a decision as to the claim of service 
connection for hearing loss has been accomplished.  Through 
July 2004 and September 2004 notice letters, the RO notified 
the veteran of the legal criteria governing his claim.  By a 
statement of the case (SOC) in October 2005, the RO notified 
him of the evidence that had been considered in connection 
with his claim and the bases for the denial of his claim.  
After each, he was afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received notice 
of the information and evidence needed to substantiate his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.

In September 2006, the veteran testified at a hearing before 
the Board.  During the hearing, the veteran submitted 
additional evidence and waived RO consideration of the 
evidence.  See 38 C.F.R. § 20.1304(c) (2006).  The Board will 
consider such evidence in the adjudication of the hearing 
loss issue.  Then, in December 2006, the veteran submitted 
additional evidence directly to the Board.  A waiver of RO 
consideration was not provided.  However, because this newly 
submitted evidence relates only to the back condition issue, 
the Board does not find it pertinent evidence in relation to 
the hearing loss claim.  Therefore, a remand for a 
supplemental statement of the case is not necessary.  See 
38 C.F.R. §§ 19.31, 20.1304(c) (2006).  

The Board also finds that the February 2004 and September 
2004 notice letters satisfy the statutory and regulatory 
requirement that VA notify a claimant which evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was responsible 
for obtaining relevant records from any Federal agency.  The 
RO would make reasonable efforts to obtain relevant records 
not held by a Federal agency, such as from a state, private 
treatment provider, or an employer.  Additionally, the notice 
letters requested the veteran to submit medical evidence, 
opinions, statements, and treatment records regarding his 
disability.  The RO also told the veteran to send it any 
evidence in his possession that pertained to the claim.

Although the complete notice required by the VCAA may not 
have been provided until after the RO initially adjudicated 
the veteran's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.  While the notice did not refer to 
criteria for assigning a disability rating or an effective 
date, see Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
neither of these questions is now before the Board.  Thus, a 
remand of the service connection issue is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
hearing loss issue.  The veteran's service medical records 
have been obtained and associated with the claims file, as 
have treatment records from the VA Medical Center (VAMC) in 
Kansas City, Missouri.  Additionally, in January 2005, the 
veteran was provided a VA examination in relation to his 
claim, the report of which is of record.  Furthermore, as 
mentioned above, the veteran was afforded a hearing before 
the Board in September 2006, the transcript of which is also 
of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his hearing loss claim that need to be obtained.

B. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006).  In addition, certain 
chronic diseases, such as sensorineural hearing loss, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.307, 3.309 (2006).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2006).

The veteran contends that he currently has hearing loss and 
that it is the result of his time in service.  Specifically, 
the veteran asserts that he was stationed on the Marshall 
Islands as a radio operator during World War II for the 
United States Navy.  During that time, the veteran states, he 
experienced noise exposure when his radio would have sudden 
bursts of increased volume.

A review of the veteran's service medical records (SMRs) 
reflects normal hearing on his entrance examination according 
to the whispered voice test.  His separation examination also 
showed normal hearing based on the whispered and spoken voice 
tests.  The SMRs are absent any complaints of, or treatment 
for, hearing loss and there is no documentation of any noise 
exposure.  The veteran's separation record does list the 
veteran's occupation as radioman.  

Post-service medical records first show treatment for hearing 
loss at the Kansas City VAMC in January 2004.  In January 
2005, the veteran was afforded a VA audiological examination.  
The examiner diagnosed the veteran with moderate to severe 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear.  The pure 
tone audiometry results and speech recognition scores 
demonstrated hearing impairment that would be considered a 
disability for VA purposes.  See 38 C.F.R. § 3.385.

After a review of the claims file, the examiner gave the 
opinion that it is less likely as not (less than a 50/50 
probability) that the veteran's hearing loss was caused by or 
a result of military service.  The rationale provided was 
that the examiner was not able to link the veteran with any 
significant sustained exposure to high risk noise.  He went 
on to state that the veteran's occupation in service as a 
radio operator is not typically associated with high risk 
noise.

The Board accords substantial probative value to the January 
2005 VA examiner's opinion regarding the lack of a nexus 
between the veteran's current hearing loss and service.  The 
opinion is competent as it was provided by an expert, and it 
was based on a review of the entire record.  There is no 
other competent medical evidence of record concerning a 
possible link between the veteran's hearing loss and his time 
in service.  Therefore, based on the January 2005 VA 
examination report and the lack of competent evidence to the 
contrary, the Board finds that service connection for a 
hearing loss is not warranted.

The Board also notes that there is no objective evidence that 
sensorineural hearing loss manifested to a compensable degree 
within one year of the veteran's separation from service.  
There are no documented complaints or symptoms of hearing 
loss until several decades after the veteran's separation 
from the Navy.  Thus, service connection is not warranted for 
sensorineural hearing loss on a presumptive basis.  See 
38 C.F.R. §§ 3.307, 3.309.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection for hearing loss.  While the Board does not doubt 
the sincerity of the veteran's belief that his hearing loss 
is related to his time in service, as a lay person without 
the appropriate medical training or expertise, he simply is 
not competent to provide a probative opinion on a medical 
matter-such as the etiology of a current disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for hearing loss must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim of service connection, that doctrine is not applicable.  
See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2006); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).

II. Application to Reopen

As indicated above, the claim of service connection for a 
back condition was previously considered and denied in a 
February 1946 rating decision.  As the veteran did not appeal 
the decision, it is final based on the evidence then of 
record.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2006).  The veteran sought to reopen his 
claim in September 2004.

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).  The Board notes that 38 C.F.R. 
§ 3.156 was revised, effective October 6, 2006, but the 
changes affect only those claims where new service department 
records are obtained.  71 Fed. Reg. 52,455-57 (Sep. 6, 2006).  
The definition of "new and material" evidence in 38 C.F.R. 
§ 3.156(a) remains the same.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  Here, the last final denial pertinent to the 
claim now under consideration was the February 1946 RO 
decision.  Furthermore, for purposes of the "new and 
material" analysis, the credibility of the evidence is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 
(1992).

In the initial February 1946 rating decision, the RO denied 
the veteran's claim of service connection for a back 
condition, remarking that the back trouble claimed by the 
veteran was not shown by the evidence of record.  The RO 
relied on the veteran's SMRs, including the February 1946 
separation examination report, which noted a normal spine.  
Thus, the claim was denied in part because the evidence did 
not show a current back disability at the time.

Evidence added to the record since the RO's February 1946 
rating decision includes private and VA treatment records.  
Of note, the veteran submitted an April 1992 MRI report from 
the Shawnee Mission Medical Center, which indicated 
degenerative changes at L4-L5 and L5-S1.  A February 2001 
report from the Johnson County Imaging Center also reflected 
degenerative changes involving the lumbar spine.  Other 
submitted records from the Shawnee Mission Medical Center 
reveal the veteran's complaints of back pain and injections 
in the spine for treatment.

The Board finds that the medical evidence described above is 
"new," in the sense that it was not previously before 
agency decision makers.  Moreover, the records contain 
evidence that the veteran currently suffers from a back 
disability, the absence of which was a basis for the denial 
of the original claim.  As such, the evidence is not 
cumulative and, when considered by itself or in connection 
with evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and it 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that new and material evidence 
has been submitted and that the claim of service connection 
for a back condition is reopened.


ORDER

Service connection for hearing loss is denied.

The veteran's claim of service connection for a back 
condition is reopened; to this limited extent, the appeal is 
granted.


REMAND

Concerning the merits of the claim of service connection for 
a back condition, the Board finds that the veteran should be 
provided a medical examination and a medical opinion should 
be obtained in relation to the claim.  Under McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006), VA must provide a 
medical examination when there is:  (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  See also 38 U.S.C.A. 
§ 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2006).

In this case, all four elements are met and a medical 
examination is necessary.  The private treatment records that 
were submitted by the veteran provide competent evidence of a 
current back disability.  Regarding an in-service injury, the 
veteran asserts that his back was injured during boot camp 
when he was carrying heavy bales of paper and cardboard.  
While there is no documentation of this injury in his SMRs, 
the veteran has consistently maintained that he did injure 
his back in such a fashion.  Additionally, the veteran's 
spouse submitted a statement in July 2004, which supports the 
veteran's statements and testimony.  Although the veteran may 
not provide a medical opinion on the matter, he is competent 
to testify about any in-service injury and the pain he 
experienced.  McLendon, 20 Vet. App. at 84; Falzone v. Brown, 
8 Vet. App. 398, 405 (1995).  Here, the Board finds no reason 
to conclude that the veteran's report of an in-service injury 
is not credible.  As to whether the evidence indicates that 
the veteran's current disability may be associated with 
military service, the threshold is low.  McLendon, 20 Vet. 
App. at 83.  The veteran has provided testimony that he has 
experienced back problems ever since service.  As such, there 
is some evidence that his current back condition "may be 
associated" with an in-service injury.  Finally, there is no 
competent evidence with regard to whether the veteran's back 
condition was more likely than not caused by his in-service 
injury; hence, there is insufficient competent medical 
evidence on file for VA to make a decision on the claim.  
Consequently, the Board finds that a VA examination and nexus 
opinion is warranted.  See McLendon, 20 Vet. App. at 81; 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

On remand, the RO should afford the veteran a VA orthopedic 
examination regarding his back claim to determine the nature 
of any current back disability.  The examiner is also 
requested to give an opinion as to whether any such 
disability is attributable to the veteran's period of 
service.  The veteran is advised that failure to report to 
any scheduled examination, without good cause, may result in 
a denial of the claim.  See 38 C.F.R. § 3.655(b) (2006).

In addition, the veteran has noted multiple private treatment 
providers from which he has received treatment regarding his 
back.  It does not appear from the record that an attempt was 
made to obtain these treatment records.  Accordingly, the RO 
should try to obtain the records from Drs. Petrie, Kenneth 
Norton, Sidney Wang, Bradley Palmer, Charles Streibinger, 
Carl Pearman, the Walters Health Clinic, and the Shawnee 
Mission Medical Center.  VA must make reasonable efforts to 
obtain relevant records from private medical care providers.  
38 C.F.R. § 3.159(c)(1).

In light of the remand, any further pertinent treatment 
records from the Kansas City VAMC should also be obtained, as 
those records are constructively part of the record.  See 
38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  The veteran also testified that he received testing 
for his back at the Kansas City VAMC sometime in the 1960s.  
Those records should also be obtained, if possible.

Accordingly, this issue is REMANDED to the RO for the 
following actions:

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, 
authorization to enable it to obtain any 
additional pertinent evidence not 
currently of record (see list of private 
treatment providers in the remand section 
above).  The RO should also invite the 
veteran to submit any pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  The RO's 
letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  The RO should obtain from the Kansas 
City VAMC any pertinent medical records 
associated with the veteran's treatment 
since January 2005.  If possible, records 
from the Kansas City VAMC dated in the 
1960s regarding testing performed on the 
veteran's back should also be obtained.

3.  After securing any additional 
records, the veteran should be scheduled 
for an orthopedic examination.  The 
entire claims file, to include a complete 
copy of this remand, should be made 
available to, and reviewed by, the 
examiner designated to examine the 
veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should determine 
the current diagnosis(es) of back 
disability, if any; and the etiology of 
such disability should be noted.  Based 
on a thorough review of the evidence of 
record, the examiner should provide an 
opinion, with complete rationale, as to 
the medical probabilities that the 
veteran now has back disability that is 
related to his period of military 
service, such as the alleged boot camp 
injury.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  An opinion should be provided for 
each disability diagnosed.  All opinions 
should be set forth in detail and 
explained in the context of the record.

After the requested development has been 
completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this remand.  If the report 
is deficient in any manner, it should be 
returned to the examiner.  (The veteran 
should be advised that failure to appear 
for an examination as requested, and 
without good cause, could adversely 
affect his claim, to include denial.  See 
38 C.F.R. § 3.655.)

4.  After undertaking any other 
development deemed appropriate, the RO 
should re-adjudicate the back condition 
issue.  If the benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case (SSOC) 
and afforded an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


